DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the aerial distance" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the open ends" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the total length" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the ground" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 12, line 2 states “a growth medium” which is indefinite as claim 1 discloses “a growing medium”.  It is unclear if the “growth medium” is the same as the “growing medium of claim 1 or if it different.  Applicant should amend and confirm.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-9, 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson (May 11, 2015).

Regarding claim 1, Wilson discloses a vessel for cultivating plants comprising: a hollow body (the interior of the planting device tube, see figure below); and openings (openings at tube couplers, see figure below) at opposite ends (open ends of said structure, see figure below) of said body (the interior of the planting device tube, see figure below), wherein said body (the interior of the planting device tube, see figure below) is made of a flexible or rigid material (made of PVC pipe, which is partially flexible and provides sufficient rigidity) that enables to shape said vessel in configurations so that the aerial distance between the open ends (open ends of said structure, see figure below) of the body is smaller than the total length (see figure below) of the body (the interior of the planting device tube, see figure below) is, wherein said body (the interior of the planting device tube, see figure below) is filled with a growing medium (Project supplies, planting soil) for growing said plants (Project supplies, small plants or seeds), and wherein wall (sides of hollow body, see figure below) of said vessel (see figure below) is a single solid sheet (wherein once the structure is fully attached it forms a single sold sheet) that is continuous along length of said vessel (see figure below) and between said opposite ends (open ends of said structure, see figure below) of said vessel (see figure below), said wall (sides of hollow body, see figure below) is designed or manufactured to manipulate routing roots of said plants within volume of said vessel (see figure below), along length of said vessel (see figure below) and from one end to opposite end of said vessel (see figure below).


    PNG
    media_image1.png
    468
    929
    media_image1.png
    Greyscale

Regarding claim 7, Wilson discloses wherein said vessel (see figure above) is configured to be laid on the ground, wherein said body fixes position of said vessel so that openings of said vessel face upwards (wherein the structure disclosed in figure above is capable of being placed on the ground and the openings are capable of being placed in an upward configuration).  As a note, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

Regarding claim 8, Wilson discloses said vessel (see figure above) is configured to be buried underground, wherein said openings protrude out of upper surface of said ground (where the structure is capable of being buried underground with the openings protruding out of the ground). As a note, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

Regarding claim 9, Wilson discloses wherein said vessel (see figure above) is configured to be hung above ground, wherein said openings face upwards (wherein the structure is positioned on a wall structure with the openings facing upwards).  As a note, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

Regarding claim 12, Wilson discloses wherein said vessel (see figure above) is configured to be filled with a growth medium (Project supplies, planting soil) and designed to direct roots of said plants by forcing said roots to grow in a certain shape inside volume of said medium (Project supplies, planting soil). As a note, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
 
Regarding claim 13, Wilson discloses wherein said vessel (see figure above) is configured to isolate said plants from surroundings of said vessel (see figure above) and enable growth of said plants in a rocky, salty or chemically or physically contaminated terrain (wherein the structure isolates the plants from any other terrain).  As a note, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

Regarding claim 14, Wilson discloses wherein said growth medium (Project supplies, planting soil) is selected from soil (Project supplies, planting soil), silicate beans, porous gravel, tuff, pebble stones, water, hydroponic substrate and any other substrate that enables growth of roots, absorption of nutrients and pest control.

Regarding claim 15, Wilson discloses wherein said vessel (see figure above) facilitates containing substances of economic value (Project supplies, planting soil) inside said body (see figure above) and preventing said substances (Project supplies, planting soil) from being secreted from roots of said plants and disposed off to surroundings (wherein the structure houses plants and substances within the structure) of said vessel (see figure above). As a note, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

Regarding claim 16, Wilson discloses wherein said vessel (see figure above) is configured to isolate roots of said plants from pests or weeds (wherein the structure isolates roots as the roots are internal of the structure). As a note, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

Regarding claim 17, Wilson discloses wherein shape of said vessel (see figure above) is selected from cylindrical (wherein the hollow body is cylindrical), rectangular, hexagonal and octagonal.

Regarding claim 18, Wilson discloses wherein said vessel (see figure above) is adapted for attachment to fences, railings and window bars, vertical surfaces, walls (wherein the structure is attached to a wall), artistic structures, sculptures and monuments for useful and/or decorative purposes. As a note, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (May 11, 2015) in view of Woolbright (US 10856471).

Regarding claims 2-6, Wilson discloses the invention substantially as set forth above, but does not expressly disclose wherein said vessel is made of a woven or non-woven fabric, said fabric is made from natural or synthetic materials or any combination thereof, wherein said fabric is woven and made of a selected density of warp and weaving fibers or threads, wherein said fabric is made of materials selected from wool, cotton, bamboo fiber, Cordura (nylon, nylon mixed with cotton or other natural fibers), PE (Polyethylene), PP (Polypropylene), HDPE (High Density PE), MDPE (Medium-density polyethylene), LLDPE (Linear Low Density PE),and LDPE (Low Density PE), VLDPE (Very-low-density polyethylene), UHMWPE (Ultra-high-molecular-weight polyethylene), ULMWPE or PE-WAX (Ultra-low-molecular-weight polyethylene), HMWPE (High-molecular-weight polyethylene), HDXLPE, (High-density cross-linked polyethylene), PEX or XLPE (Cross-linked polyethylene), CPE (Chlorinated polyethylene), PVC (Poly Vinyl Chloride), m-LLDPE (Metallocene linear low density PE), PC (Polycarbonate), PVA (Polyvinylalcohol), EVA (Ethylene vinyl acetate) polymer, Polyester polymers (PSR), particularly PLA (Polylactic acid), PS (Polystyrene), Nylon 6,6, and Nylon 6 and combination thereof, wherein said materials provide said vessel with characteristics selected from ventilation, perforation, hydrophilic and hydrophobic qualities.
However, Woolbright discloses a tubular sock structure that holds planting material that is made of a woven or non-woven fabric (Column 10, lines 19-21), said fabric (Column 10, lines 19-21) is made from natural or synthetic materials or any combination thereof (Column 10, lines 25-29), wherein said fabric (Column 10, lines 19-21) is woven (Column 10, lines 19-21) and made of a selected density of warp and weaving fibers or threads (Column 10, lines 19-21), wherein said fabric (Column 10, lines 19-21) is made of materials selected from wool, cotton, bamboo fiber, Cordura (nylon, nylon mixed with cotton or other natural fibers), PE (Polyethylene), PP (Polypropylene), HDPE (High Density PE), MDPE (Medium-density polyethylene), LLDPE (Linear Low Density PE),and LDPE (Low Density PE), VLDPE (Very-low-density polyethylene), UHMWPE (Ultra-high-molecular-weight polyethylene), ULMWPE or PE-WAX (Ultra-low-molecular-weight polyethylene), HMWPE (High-molecular-weight polyethylene), HDXLPE, (High-density cross-linked polyethylene), PEX or XLPE (Cross-linked polyethylene), CPE (Chlorinated polyethylene), PVC (Poly Vinyl Chloride), m-LLDPE (Metallocene linear low density PE), PC (Polycarbonate), PVA (Polyvinylalcohol), EVA (Ethylene vinyl acetate) polymer, Polyester polymers (PSR), particularly PLA (Polylactic acid), PS (Polystyrene), Nylon 6,6, and Nylon 6 and combination thereof (Column 10, lines 25-29), wherein said vessel is made of materials selected from clay, ceramics, porcelain, glass, concrete, polyester, plaster, canvas, utah fabric, metals or metallic materials and combinations thereof (Column 10, lines 25-29), wherein said materials (Column 10, lines 25-29) provide said vessel (sock) with characteristics selected from ventilation, perforation, hydrophilic and hydrophobic qualities (wherein the sock is a mesh material that would provide ventilation, perforation, hydrophilic and hydrophobic qualities).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention/application, to modify Wilson, by making the vessel of a woven or non-woven fabric, said fabric is made from natural or synthetic materials or any combination thereof, wherein said fabric is woven and made of a selected density of warp and weaving fibers or threads, wherein said fabric is made of materials selected from wool, cotton, bamboo fiber, Cordura (nylon, nylon mixed with cotton or other natural fibers), PE (Polyethylene), PP (Polypropylene), HDPE (High Density PE), MDPE (Medium-density polyethylene), LLDPE (Linear Low Density PE),and LDPE (Low Density PE), VLDPE (Very-low-density polyethylene), UHMWPE (Ultra-high-molecular-weight polyethylene), ULMWPE or PE-WAX (Ultra-low-molecular-weight polyethylene), HMWPE (High-molecular-weight polyethylene), HDXLPE, (High-density cross-linked polyethylene), PEX or XLPE (Cross-linked polyethylene), CPE (Chlorinated polyethylene), PVC (Poly Vinyl Chloride), m-LLDPE (Metallocene linear low density PE), PC (Polycarbonate), PVA (Polyvinylalcohol), EVA (Ethylene vinyl acetate) polymer, Polyester polymers (PSR), particularly PLA (Polylactic acid), PS (Polystyrene), Nylon 6,6, and Nylon 6 and combination thereof, wherein said vessel is made of materials selected from clay, ceramics, porcelain, glass, concrete, polyester, plaster, canvas, utah fabric, metals or metallic materials and combinations thereof, wherein said materials provide said vessel with characteristics selected from ventilation, perforation, hydrophilic and hydrophobic qualities, as taught by Woolbright, for the purpose of securely containing the plant growing medium, provide a barrier to prevent the backfill from washing and/or leaching outward and provide access to a predetermined, known, and/or continuous quantity and/or quality of growing medium, which can lead to the growth of an inter-connected mass of plant roots.

Regarding claims 10-11, Wilson discloses the invention substantially as set forth above, but does not expressly disclose wherein a plurality of said vessel hung down from horizontally stretched cables between vertically oriented poles that are positioned parallel each other, wherein a plurality of said vessels hung down from cables stretched over vertical surfaces, artistic structures, sculptures and monuments for useful and/or decorative purposes.
However, Woolbright discloses a similar structure comprising a plurality of said vessel (10500) hung down from horizontally stretched cables between vertically oriented poles that are positioned parallel each other (Fig. 5), wherein a plurality of said vessels (10500) hung down from cables stretched over vertical surfaces (Fig 10), artistic structures, sculptures and monuments for useful and/or decorative purposes.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention/application, to modify Wilson, by making a plurality of said vessel hang down from horizontally stretched cables between vertically oriented poles that are positioned parallel each other, wherein a plurality of said vessels hung down from cables stretched over vertical surfaces, artistic structures, sculptures and monuments for useful and/or decorative purposes, as taught by Woolbright, for the purpose of enhancing the growth and quantity of the plants of within the structure.

Regarding claim 19, Wilson discloses the invention substantially as set forth above, but does not expressly disclose wherein said body comprises holes punched at selected location of said body.
However, Woolbright discloses a sock structure that comprises planting material within the sock structure and having holes punched at selected location of said body (Figs. 10-12).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention/application, to modify Wilson, by adding holes to the body at selected locations, as taught by Woolbright, for the purpose of enhancing the growth of the plants of within the structure.

Regarding claim 20, Wilson discloses the invention substantially as set forth above, but does not expressly disclose wherein shape of said body is a curvy wave.
However, it would have been an obvious matter of design choice to make the different portions of the device of different sizes, or of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (May 11, 2015).

Regarding claims 21-22, Wilson discloses the invention substantially as set forth above, but does not expressly disclose a diameter of one opening is bigger than diameter of a second opening, wherein one or more openings are cone-shaped, wherein diameter of upper base is bigger than diameter of lower base of said openings.
However, it would have been an obvious matter of design choice to make the different portions of the device of different sizes, diameters or of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner lists referenced documents on PTO-892 because the references present other/alternative or conceptual designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to Applicant’s inventive submission.  The record relates to Applicant’s identified material and Examiner’s discovered references concerning Applicant’s subject matter relevant for a patentability determination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/Examiner, Art Unit 3642                        

/MONICA L PERRY/Primary Examiner, Art Unit 3644